          Case 1:20-cv-01732-RC Document 41 Filed 08/31/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 LEGAL EAGLE, LLC,

                  Plaintiff,
 v.
                                                        Civil Action No. 20-1732 (RC)
 NATIONAL SECURITY COUNCIL
 RECORDS ACCESS AND
 INFORMATION MANAGEMENT
 DIRECTORATE, et. al.,

                  Defendants.


                                   JOINT STATUS REPORT

       The Parties provide this Joint Status Report in response to the Court’s minute order of

August 2, 2021. The Parties respectfully inform the Court that all but two of the remaining

Defendants have provided Plaintiff with final response letters to its FOIA requests. Defendants

that have provided final responses are: DOD, DOJ-NSD, CIA, State, and DOJ-OLC. Although

in the prior status report ODNI informed the Court that it intended to imminently provide

Plaintiffs with its final response, ODNI now informs the Court that it is still awaiting a response

from a final non-ODNI component that was consulted for interagency review. ODNI cannot

control the timing of that non-ODNI component’s response to ODNI’s request. ODNI will send

its final response letter to the Plaintiff immediately after receiving and reviewing the other non-

ODNI component’s response.

       As described in the July 31, 2021 JSR, Defendant NARA and its component The George

W. Bush Presidential Library (“the Library”) completed its review and processing of records

potentially responsive to Plaintiff’s request and NARA issued notification for these records on

May 13, 2021 pursuant to 44 U.S.C. § 2208(a). As no extension to the notification period was


                                                 1
              Case 1:20-cv-01732-RC Document 41 Filed 08/31/21 Page 2 of 3




sought, the notification period ended on August 9, 2021. NARA subsequently provided Plaintiff

with access to the responsive, non-exempt records on August 23, 2021. Among the responsive

records were 15 pages containing classified information that requires further consultation with

the equity holding agencies to determine if the material remains classified. However, due to the

local health conditions, the Library closed on August 9, 2021.1 The Library staff cannot access

classified records remotely and therefore cannot send the documents out for consultation until it

is permitted to work onsite. NARA does not currently have a timeframe as to when the Library

staff will regain access to the facility.

          The Parties respectfully request that the Court provide the Parties one further month to

meet and confer over any issues Plaintiff wishes to raise regarding Defendants’ responses, and

provide a further status report on October 1, 2021, at which point the Parties will provide a

proposed schedule for further proceedings.

Dated: August 31, 2021                               Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     ELIZABETH J. SHAPIRO
                                                     Deputy Director, Federal Programs Branch

                                                     /s/ Christopher R. Healy
                                                     CHRISTOPHER R. HEALY
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs
                                                     Branch 1100 L St, N.W.
                                                     Washington, D.C. 20530
                                                     Telephone: (202) 514-8095
                                                     Facsimile: (202) 616-8470
                                                     E-mail: Christopher.Healy@usdoj.gov

                                                     Counsel for Defendants

1
    https://www.archives.gov/files/news/nara-notice-2021-202-closure-and-regression-of-eight-facilities.pdf.

                                                       2
Case 1:20-cv-01732-RC Document 41 Filed 08/31/21 Page 3 of 3




                           /s/ Kelly B. McClanahan
                           Kelly B. McClanahan, Esq.
                           D.C. Bar #984704
                           National Security Counselors
                           4702 Levada Terrace
                           Rockville, MD 20853
                           301-728-5908
                           240-681-2189 fax
                           Kel@NationalSecurityLaw.org
                           Counsel for Plaintiff




                             3
